DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 3, line 27, “uncaging” should read “untagging”
Page 10, line 9, “than” should read “that”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.
Claim 18 [and similarly claims 19 and 20] defines a “tangible readable medium” embodying functional descriptive material (i.e., processor-readable instructions). However, the claim (nor the specification) does not explicitly define a “tangible readable medium” and is thus non-statutory for that reason (i.e., when functional descriptive material is recorded on some non-transitory computer-readable medium, it becomes structurally and functionally 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweatte (U.S. Patent No. 6674367), in view of Weast et al. (U.S. Patent Pub. No. 20160189517), hereinafter Weast.
Regarding claim 1, Sweatte teaches a method for crowd surveillance in a public space having one or more entry points, each entry point being associated with a corresponding entry zone (check-in counters 3, Figure 1; check-in station, Figure 2; entrance security port 15, Figure 3), the method comprising the steps of: a) using an entry sensor network, tagging each individual accessing the public space through one of said entry zones (passenger check in by 
Weast teaches performing a mood analysis on said individual based on data acquired by the sensor network, said mood analysis including evaluating at least one physiological or behavioral parameter representative of an emotional state of said individual (sensor data including behavioral and physiological data, Paragraph 0012, lines 21-25; analyze sensor data indicative of physical behavior of individuals within monitored site, block 404, Fig. 4; Paragraphs 0027-0028 and 0062); and performing a mood-based risk assessment of said individual based on the mood analysis to evaluate a risk level of said individual (determine threat assessment based on behavioral analysis data and physiological data, block 418, Fig. 4; Paragraph 0012, lines 1-11, Fig. 1; Paragraph 0013, lines 1-9; Paragraphs 0034-0035 and 0062).


Regarding claim 2, the combination of Sweatte in view of Weast teaches the method according to claim 1, wherein the step of tagging each individual comprises detecting the entry of said individual in the public space through one of the entry points, and assigning an identifier to the individual (Sweatte, passenger check in by using entry sensors including scanning device 28, camera 10, and positive identification device 9, Col. 6, lines 46-56; Sweatte, a wireless card assigned to the passenger after normal check in, Col. 7, lines 3-6).

Regarding claim 4, the combination of Sweatte in view of Weast teaches the method according to claim 1, wherein the at least one physiological or behavioral parameter representative of an emotional state of said individual comprises a heart rate of the individual (Weast, physiological sensor data including heart rate, galvanic skin response, etc., Paragraph 0013, lines 1-9).

Regarding claim 6, the combination of Sweatte in view of Weast teaches the method according to claim 1, wherein the at least one physiological or behavioral parameter representative of an emotional state of said individual comprises a skin conductivity of the 

Regarding claim 7, the combination of Sweatte in view of Weast teaches the method according to claim 1, wherein the at least one physiological or behavioral parameter representative of an emotional state of said individual comprises abnormal behavioral characteristics (Weast, the behavioral analysis module may identify abnormal physical behavior such as individuals wearing abnormal clothing, etc., Paragraphs 0027 and 0050-0052).

Regarding claim 8, the combination of Sweatte in view of Weast teaches the method according to claim 1, wherein the step of performing a mood-based risk assessment of said individual comprises comparing said at least one physiological or behavioral parameter representative of an emotional state of said individual to reference data representing expected parameters for individuals without threatening intents (Weast, the physiological analysis module compares the physiological characteristics to normal or expected baseline [reference data without threat], Paragraph 0028).

Regarding claim 9, the combination of Sweatte in view of Weast teaches the method according to claim 1, comprising a step of comparing the risk level of the individual to a risk threshold, and: if the risk level of the individual is above the risk threshold, assigning a threat status to the individual and notifying security staff (Weast, active threat determined by analyzing behavior and physiological data of individuals, e.g., comparing the physiological 

Regarding claim 10, the combination of Sweatte in view of Weast teaches the method according to claim 1, comprising a step of comparing the risk level of the individual to a risk threshold, and: if the risk level of the individual is above the risk threshold, assigning a threat status to the individual and notifying security staff (Weast, active threat determined by analyzing behavior and physiological data of individuals, e.g., comparing the physiological characteristics to normal [above expected value for example elevated heart rate indicates abnormal] will trigger threat response system including emergency responders (police, fireman, etc.), Paragraphs 0027-0028 and 0031-0032; Weast, Paragraph 0023); and 21 if the risk level of the individual is below the risk threshold, performing a step of monitoring the individual for an increased risk level indicator, and, if said increased risk level indicator is detected, returning to step c) (Weast, if an active threat is not detected by comparing the physiological characteristics 

Regarding claim 11, Sweatte teaches a crowd monitoring system for crowd surveillance in a public space having one or more entry points, each entry point being associated with a corresponding entry zone (airport security system, Col. 2, lines 38-41; Fig. 1, Col. 4, lines 62-65; Abstract, lines 1-6), the crowd monitoring system comprising: an entry sensor network comprising a plurality of entry sensors collectively covering the entry zones (check-in station, Fig. 2, entry sensors including scanning device 28, camera 10, and positive identification device 9, Col. 6, lines 46-56); an interior sensor network comprising a plurality of interior sensors collectively covering remaining areas of the public space not covered by the entry sensor network (antennas 32 throughout the airport, Fig. 1 and Fig. 3, Col. 5, line 44-47, Col. 7, lines 29-33, Col. 8, lines 3-5, lines 44-46); and a crowd surveillance device in communication with the entry sensor network and the interior sensor network, the crowd surveillance device comprising: a tagging module configured to tag each individual accessing the public space through one of said entry zones (passenger check in through check-in station counter, Col. 6, lines 57-64; a wireless card assigned to the passenger after normal check in, Col. 7, lines 3-6); a tracking module configured to track each individual having been tagged, the tracking module using the entry sensor network and the interior sensor network (passenger with the wireless card can be tracked for location throughout the airport by using antennas [interior sensor network], Col. 5, line 37-47, Col. 7, lines 29-33, Col. 8, lines 3-5; passenger tracked at the secure 
Weast teaches a system comprising: a mood analysis module configured to perform a mood analysis of each individual based on data acquired by the sensor network, said mood analysis including evaluating at least one physiological or behavioral parameter representative of an emotional state of said individual (sensor data including behavioral and physiological data, Paragraph 0012, lines 21-25; analyze sensor data indicative of physical behavior of individuals within monitored site, block 404, Fig. 4; Paragraphs 0027-0028 and 0062); and a risk assessment module configured to perform a mood-based risk assessment of said individual based on the mood analysis to evaluate a risk level of said individual (determine threat assessment based on behavioral analysis data and physiological data, block 418, Fig. 4; Paragraph 0012, lines 1-11, Fig. 1; Paragraph 0013, lines 1-9; Paragraphs 0034-0035 and 0062).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweatte’s system, using Weast’s teachings by including threat detection module to Sweatte’s security check in order to predict a threat condition based on real-time physiological or behavioral data (Weast, Paragraph 0002).


Regarding claim 15, the combination of Sweatte in view of Weast teaches the crowd monitoring system according to claim 11, wherein the at least one physiological or behavioral parameter comprises at least one of a heart rate, a breath rhythm and a skin conductivity (Weast, physiological sensor data including heart rate, galvanic skin response [skin conductivity], etc., Paragraph 0013, lines 1-9). 

Regarding claim 16, the combination of Sweatte in view of Weast teaches the crowd monitoring system according to claim 11, wherein the at least one physiological or behavioral parameter representative of an emotional state of said individual comprises abnormal behavioral characteristics (Weast, the behavioral analysis module may identify abnormal physical behavior such as individuals wearing abnormal clothing, etc., Paragraphs 0027 and 0050-0052). 

Regarding claim 17, the combination of Sweatte in view of Weast teaches the crowd monitoring system according to claim 11, wherein the risk assessment module is configured to compare the risk level of the individual to a risk threshold and notify security staff if the risk 

Regarding claim 18, the rationale provided in the rejection of claim 1 is incorporated herein. Further, Weast discloses a tangible readable medium having stored thereon processor-readable instructions, the processor-readable instructions causing a computing system to implement the method for crowd surveillance in a public space (Weast, Fig. 1 and Fig. 3, Paragraphs 0010 and Paragraph 0082, Paragraph 0012, lines 1-8). 

Regarding claim 19, the combination of Sweatte in view of Weast teaches the tangible readable medium of claim 18, wherein the stored processor-readable instructions further cause the computing system to notify security staff if the risk level of said individual is above a risk threshold (Weast, active threat determined by analyzing behavior and physiological data of individuals, e.g., comparing the physiological characteristics to normal [above expected value, for example, elevated heart rate indicates abnormal] will trigger threat response system including emergency responders [police, fireman, etc.], Paragraphs 0027-0028 and 0031-0032; Weast, Paragraph 0023). 

.

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sweatte in view of Weast, and further in view of Erol et al. (U.S. Patent Pub. No 20200099892), hereinafter Erol.
Regarding claim 3, the combination of Sweatte in view of Weast teaches the method according to claim 2, but fails to disclose wherein detecting the entry of an individual comprises: detecting a significant environment change in said one of the entry points; and recognizing a nature of said environment change using a classifier based on a neural network.
Erol teaches wherein detecting the entry of an individual comprises: detecting a significant environment change in said one of the entry points (detecting new objects just entered the surveilled area using deep learning, Paragraph 0020, Paragraph 0021, lines 1-6); and recognizing a nature of said environment change using a classifier based on a neural network (identify the object type using deep learning based multi-object detector, Paragraph 0020, Paragraph 0021, lines 7-21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweatte’s system, as modified by Weast, using Erol’s teachings by including object detection to Sweatte’s [as modified by Weast] 

Regarding claim 13, the combination of Sweatte in view of Weast, teaches the crowd monitoring system according to claim 11, but fails to disclose wherein the tagging module comprises a neural network classifier trained in detecting a significant environment change in said one of the entry points using data from the entry sensors and being further trained in recognizing a nature of said environment change.
Erol teaches wherein the tagging module comprises a neural network classifier trained in detecting a significant environment change in said one of the entry points using data from the entry sensors and being further trained in recognizing a nature of said environment change (Erol, detecting new objects just entered the surveilled area using deep learning, Paragraph 0020, Paragraph 0021, lines 1-6; Erol, identify the object type using deep learning based multi-object detector, Paragraph 0020, Paragraph 0021, lines 7-21).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweatte’s system, as modified by Weast, using Erol’s teachings by including object detection to Sweatte’s [as modified by Weast] security check in order to identify dangerous objects and improve the prediction of a threat condition (Erol, Paragraph 0023, lines 1-6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sweatte in view of Weast as applied to claim 1 above, and further in view of Apokatanidis et al. (U.S. Patent Pub. No. 20160300246), hereinafter Apokatanidis.
Regarding claim 5, the combination of Sweatte in view of Weast teaches the method according to claim 1, but fails to disclose wherein the at least one physiological or behavioral parameter representative of an emotional state of said individual comprises a breath rhythm of the individual.
Apokatanidis teaches wherein the at least one physiological or behavioral parameter representative of an emotional state of said individual comprises a breath rhythm of the individual (physiological characteristics of a person including breathing pattern, heart rate, etc., Paragraph 0034, lines 11-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweatte’s method, as modified by Weast, using Apokatanidis’s teachings by including breathing pattern to Sweatte’s [as modified by Weast] threat detection in order to improve the prediction of a threat condition based on   physiological data (Apokatanidis, determining a person posing a potential threat by analyzing the behavioral characteristics, Paragraph 0034, lines 11-15; Paragraph 0041; Paragraph 0050).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sweatte in view of Weast as applied to claim 11 above, and further in view of Jan (T. Jan, "Neural network based threat assessment for automated visual surveillance," 2004 IEEE International Joint Conference .
Regarding claim 14, the combination of Sweatte in view of Weast teaches the crowd monitor system according to claim 11, but fails to disclose wherein the risk-assessment module further comprises one or more neural networks trained in evaluating the risk level of said individual using the at least one physiological or behavioral parameter as input. 
Jan teaches a threat assessment method wherein the risk-assessment module further comprises one or more neural networks trained in evaluating the risk level of said individual using the at least one physiological or behavioral parameter as input (Jan, human behavior classified as suspicious or unsuspicious using neural network, Page 1/4, Col. 2, Paragraph 4; Page 2/4, Section C. Behavior Recognition and Section D. Classifiers; Page 3/3, III Experiment; Page 4/4, Conclusion). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweatte’s method, as modified by Weast, using Jan’s teachings by including the neural network to Sweatte’s [as modified by Weast] threat detection in order to improve the performance of threat prediction based on human behavior data (Jan, Page 4/4, Conclusion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.Z./Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661